Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/22 has been entered.
Claims 1-2,9 are amended and claims 13-20 are added.  Claims 1-20 are pending.
The previous 112 first and second paragraphs are withdrawn due to the amendment and applicant’s comments.
Claim Rejections - 35 USC § 103
Claims 1-5,7-8,12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ervin ( 2012/0171331) in view of Sanguansri ( 2016/0058039).
For claims 1,14, 20, Ervin discloses a solid fat delivery system comprising emulsified plant-based fat and a combination of starch and at least one hydrocolloid.  The emulsified plant-based fat is prepared by heating a mixture comprising water, starch and hydrocolloid and liquid edible oil to form an emulsion and then cooling the emulsion.  The system comprises the same ingredients and processed in the same way as disclosed in the instant specification.  Thus, it is obvious the emulsified fat is encapsulated within the combination of gelled starch and at least one hydrocolloid.  For claim 2, the fat emulsion is an oil in water emulsion.  For claims 3,4, the oil can be selected from soybean oil, canola oil, coconut oil etc..  For claim 5, the hydrocolloid is fiber ingredients that can be selected from locust bean gum, cellulose derivative, pectin etc..  For claim 7, the emulsion comprises at least one flavor.  For claim 
Ervin does not disclose potato starch  and solid block as in claims 1, 14 and 18, the particle size as in claims 12,15,18, the temperature as in claims 13,16,19 and the form as in claims 17,20.
Sanguansri discloses an oil-in-water emulsion that is encapsulated within an encapsulant.  Sanguansri discloses the encapsulated O/W emulsion can be extruded into pellet.  The encapsulated O/W emulsion may also be formed into gel, paste, or dough.  The emulsion has a particle size of about 100 nanometers to 3 micros ( .1-3microns) ( see paragraphs 0006-0007, 0114, 0117)
The claims do not have any parameter defining a block.  The solid block is interpreted as solid pieces. As shown in Sanguansri, encapsulated O/W emulsion can be formed into solid pieces such as pellets or gel or paste or dough. It would have been obvious to form Ervin into solid pieces as shown in Sanguansri when such configuration is desired depending on the intended use.  Such parameter can readily be determined by one skilled in the art. Ervin discloses an emulsion, it would have been obvious to one skilled in the art to determine the droplet size of the emulsion depending on the textural feel desired.  It would have been obvious to follow guideline of Sanguansri for the size.  It is obvious that the product of Ervin when forming into solid pieces will have a gel matrix having emulsion droplets dispersed because Ervin discloses the same component in the same matrix formed by the steps as disclosed in the instant specification.  Ervin discloses a corn starch but does not limit the starch to only corn starch.  Potato starch is a well-known starch.  It would have been obvious to use potato starch as an obvious matter of preference as using a known alternative ingredient to perform the same function.  If solid pieces are formed, it is obvious the pieces are solid when refrigerated.  As to the form of comminuting into smaller-sized particle, this is an intended function as the claim recites “ capable of being comminuted” which does not determine the patentability of the product.  Furthermore, it would .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ervin in view of Sanguansri as applied to claims 1-5,7-8,12-20  above, and further in view of Treece.
Ervin in view of Sanguansri does not disclose agar.
Treece discloses soluble fiber material such as locust bean gum, agar, alginate, inulin etc..  ( see paragraph 0026)
Ervin disclose adding hydrocolloids such as locust bean gum, pectin, corn fiber etc.. as fiber ingredient.  As shown in Treece, agar is a soluble fiber source.  It would have been obvious to one skilled in the art to use agar as the fiber ingredient as using an alternative ingredient for the same purpose.  This would have been an obvious matter of choice.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ervin in view of Sanguansri as applied to claims 1-5,7-8 ,12-20 above, and further in view of Nishimura.
Ervin discloses adding the emulsion to meat product but does not disclose a plant-based meat analogue and a burger patty as in claims 9-11.
Nishimura discloses a meat-like foodstuff comprising textured vegetable protein.  ( see paragraphs 0015-0018)
It would have been obvious to one skilled in the art to use the emulsion of Ervin in meat-like product such as the one disclosed in Nishimura when desiring to make a healthy meat alternative product.  The adding of the emulsion would resemble the fat without having actual fat.  It would have been within the skill of one in the art to distribute the fat emulsion such that it resembles actual fatty area of real meat.  Such parameter can readily be determined by one skilled in the art through routine experimentation.  It would have been a burger patty as an obvious matter of preference.
Claim Rejections - 35 USC § 103
Claims 1-8,12-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanguansri ( 2016/0058039) in view of Soe ( 2015/0359806).
For claims 1, 14,18, Sanguansri discloses a solid fat system comprising an oil/water emulsion which is encapsulated or embedded within an encapsulant material.  The encapsulant material includes polysaccharides such as a starch, a gum or a combination thereof.  The emulsion has a particle size of about 100 nanometers to about 3 microns.  The emulsion is dispersed within the encapsulant material.  The encapsulated oil/water emulsion may be extruded into pellet or provided in forms of gel, paste or dough.  For example, gels and paste can be made using gelling materials.  For claim 2, the emulsion is an o/w emulsion.  For claim 7, Sanguansri discloses adding flavoring to the solid fat system.  For claims 12,15,18, Sanguansri discloses particles sizes of .3-3microns.  ( see paragraphs 0006-0008,0042-0043,0051-0052,0057,0085,0094-0099,0114,0117)
Sanguansri does not disclose plant-based fat and potato starch as in claim 1,14,18, the oil as in claims 3-4, the hydrocolloid as in claims 5-6, the amounts as in claims 8,18, the temperature as in claims 13,16,19 and the form as in claims 17,19.
Soe discloses a method of producing phytosterol/phytostanol phospholipid esters. Soe discloses the plant phospholipids are obtained from one or more of soya bean oil, corn oil, sunflower oil and rape seed oil.  Soe discloses the phospholipid used may be the by-product of degumming crude vegetable oil. ( see paragraphs 0050,0054)
Sanguansri discloses the phospholipid-containing oil may be any oil which comprises a phospholipid.  As shown in Soe, vegetable oils including corn oil, soybean oil etc.. contains phospholipid.  Thus, it would have been obvious to one skilled in the art to use any plant oil known to contain phospholipid including the oil claimed.  Sanguansri discloses  starch; potato starch is a well-known starch.  It would have been obvious to use potato starch as an obvious matter of preference as using a .
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanguansri in view of Soe as applied to claims 1-8, 12-20  above, and further in view of Toba ( 4755393).
Sanguansri in view of Soe does not disclose a plant-based meat analogue comprising the fat system as in claims 9-11.
Toba disclose a meat-like foodstuff comprising o/w emulsion and reconstituted textured fibrous protein.  ( see col.1, 3.)
Sanguansri discloses the fat product can be used as an ingredient or component of food product.  It would have been obvious to one skilled in the art to use the fat system with texture protein as taught in Toba when desiring to use the fat system to make meat analog product.  The adding of the emulsion would resemble the fat without having actual fat.  It would have been within the skill of one in the art to distribute the fat emulsion such that it resembles actual fatty area of real meat.  Such .
Response to Arguments
Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive.
In the response, applicant argues that none of the examples of Ervin discloses a fat emulsion in solid form.  This makes perfect technical sense given the intended use of the liquid emulsion by Ervin.  This argument is not persuasive.  The conclusion of using a liquid emulsion is reached by applicant; it is not disclosed in the reference.  Ervin does not disclose anywhere that the emulsion is liquid.  In paragraph 0116, Ervin discloses “ the thickening component helps provide the structure for the fat emulsion composition that can replace the fat content within ground meat, processed meat or game meat on a 1 to 1 basis. Ervin also discloses in paragraph 0117 that the emulsifier acts as a binding agent keeping the mixture of oil in water fat emulsion together and helps make the final emulsion composition structure act like meat fat.  It is known meat fat is solid.  Thus, the fact that Ervin is replicating meat fat is indicative of the emulsion being solid.  Ervin discloses the thickening component providing the structure of the fat emulsion.  This is another indication of the emulsion being solid because liquid does not have structure.  The claims do not have limitation defining degree of solidity.  As long as the emulsion is not a flowing liquid and is disclosed as viscous solid form, it is considered a solid.  The mixing and blending is parameters on how the emulsion is used.  They are not characteristics of the emulsion.  Applicant argues that the emulsion is blended together until the fat emulsion became completely dispersed in a heating and mixing vessel as indicative of the emulsion being liquid.  The examiner respectfully disagrees.  The heating and the dispersion are subsequent processing of the emulsion.  It is not a description of the emulsion as the start.  Furthermore, completely dispersion does not necessarily indicate liquid. Solid pieces can be dispersed.  Applicant argues that the disclosure of Ervin is on a viscous liquid fat emulsion.  
	Applicant further states that in the further Scager Declaration, the composition of the fat delivery system that was used is as set forth in the table on page 14 of the response.  The examiner’s position is that the claims are not commensurate in scope with the showing.  The table set forth specific components in specific ranges.  There is no indication that the system without any defining amount as in claims 1 and 14 would have the characteristics shown in the declaration.  While claims 8 and 18 defines two ranges, they are broad ranges comparing to the amounts given in the table.  There is no evidence to conclude that a system comprising 5% oil and 40% of the combination of gelled starch and hydrocolloid would have the same characteristics.  In fact, the combination of starch and agar in the table is 23.22% which is outside of the range of starch and hydrocolloid recited in claims 8 and 18.  The same issue is found in the showing of examples 2,19,20,21,22,23.
With respect to claims 9-11, applicant argues Ervin is directed to preparing a real animal meat product and Nishimura is directed to a textured plant protein meat analog.  Thus, one of ordinary skill in the art would not be motivated to add the fat emulsion of Ervin to the textured plant protein.  The examiner respectfully disagrees.  While Ervin discloses real meat, the fat emulsion is used to replace fat component in lean meat.  The function of the fat emulsion is to make a healthier meat product.  Thus, one skilled in the art would have been readily motivated to use the fat emulsion in a plant-based meat product to make an even healthier meat product which contains resemblance of the fat component of real meat.  The selection of plant-based meat is an obvious matter of choice in view of health preference especially in view of teaching of Nishimura of plant-based meat analog containing O/W emulsion.
In the response, applicant also submits another 132 affidavit.  The affidavit is not found to be persuasive.  Paragraph 10-11 states that the solid block was prepared in accordance with the composition and method disclosed in the present specification.  As explained above, the showing is not commensurate in scope with the claimed.  Furthermore, all the examples in the instant specification discloses that the mixture is transferred to a freezer to cool down the gelled mixture at -20 degrees C.  It is readily apparent that if a mixture is subjected to freezing, it will be more solid than a mixture that is refrigerated.  There is no showing of freezing the mixture obtained in Ervin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 25, 2022
/LIEN T TRAN/               Primary Examiner, Art Unit 1793